             Case 3:20-cv-02275-MEM Document 1 Filed 12/07/20 Page 1 of 7




UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

                                                    :
Tara Ogozaly,                                       :
                                                      Civil Action No.: ______
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
Central Research Inc., and DOES 1-10,               :
                                                      COMPLAINT
inclusive,                                          :
                                                    :
                        Defendants.                 :
                                                    :

        For this Complaint, the Plaintiff, Tara Ogozaly, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendants repeated violations of the Fair Debt

Collection Practices Act, 15 U.                                         the Electronic Fund Transfer

Act 15 U.S.C. § 1693, et seq                  their illegal efforts to collect a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                              PARTIES

        4.      The Plaintiff, Tara Ogozaly

           Mount, Pennsylvania, and
            Case 3:20-cv-02275-MEM Document 1 Filed 12/07/20 Page 2 of 7




       5.       Defendants Central Research Inc.                                    entity with an

address of 122 N. Bloomington Street, Suite I, Lowell, Arkansas 72745, operating as a collection

agency, and i

       6.       Does 1-                                                                  and

whose identities are currently unknown to the Plaintiff. One or more of the Collectors may be

joined as parties once their identities are disclosed through discovery.

       7.       CRI at all times acted by and through one or more of the Collectors.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       8.       The Plaintiff allegedly incurred a financial obligation



       9.       The Debt arose from services provided by the Creditor which were primarily for



       § 1692a(5).

       10.      The Debt was purchased, assigned or transferred to CRI for collection, or CRI

was employed by the Creditor to collect the Debt.

       11.      The Defendants attempted to collect the Debt and, as such, engaged in

                       defined in 15 U.S.C. § 1692a(2).

   B. CRI Engages in Harassment and Abusive Tactics

       12.      In January 2019, Plaintiff entered into rehabilitation program with CRI and

provided CRI with her bank account information for nine automated consecutive withdrawals.

       13.      After completion of the rehabilitation program, in January 2020, Plaintiff called

CRI to check on the status of her account.



                                                  2
          Case 3:20-cv-02275-MEM Document 1 Filed 12/07/20 Page 3 of 7




        14.    CRI advised Plaintiff that it never received the signed rehabilitation documents

from Plaintiff and                                                                              such,

Plaintiff had to re-enroll into the rehabilitation program or be subject to wage garnishment.

        15.    If CRI in fact did not receive the signed rehabilitation documents from Plaintiff,

CRI did not have written authorization to perform monthly withdrawals.

   C. Plaintiff Suffered Actual Damages

        16.    The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants

        17.    As a direct consequence of the Defendants

         suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                     VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        18.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

        19.    The Defendants                                                            engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        20.    The Defendants                                                            used

false, deceptive, or misleading representation or means in connection with the collection of a

debt.

        21.    The Defendants

employed false and deceptive means to collect a debt.



                                                 3
          Case 3:20-cv-02275-MEM Document 1 Filed 12/07/20 Page 4 of 7




       22.     The Defendants                                                            used

unfair and unconscionable means to collect a debt.

       23.     The foregoing acts and omissions of the Defendants constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.     The Plaintiff is entitled to damages as a result of Defendants

                                           COUNT II

         VIOLATIONS OF THE PENNSYLVANIA FAIR CREDIT EXTENSION
                    UNIFORMITY ACT, 73 P.S. § 2270, et seq.

       25.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       26.

       27.     The Defendants are each individually



       28.     The Defendants violated provisions of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq., which constitutes an unfair or deceptive practice under 73 P.S. §

2270.4(a).

       29.     The Plaintiff is entitled to damages as a result of the Defendants violations.

                                           COUNT III

             VIOLATIONS OF THE ELECTRONIC FUND TRANSFER ACT,
                               O. .S.C. § 1693 et seq.


       30.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       31.                                                               in 15 U.S C. § 1693a(2).

       32.


                                                 4
          Case 3:20-cv-02275-MEM Document 1 Filed 12/07/20 Page 5 of 7




       33.



       34.     Defendants



              and without providing Plaintiff any benefit.

       35.     Defendants violated 15 U.S.C. § 1693e(a) in that Defendants executed a




       36.     The foregoing acts and omissions of Defendants constitute numerous and multiple

violations of the EFTA, including every one of the above-cited provisions.

       37.     Plaintiff is entitled to da                                violations.

                                             COUNT IV

     VIOLATIONS OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND
             CONSUMER PROTECTION LAW, 73 P.S. § 201-1, et seq.

       38.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       39.     The Defendants violations of the Pennsylvania Fair Credit Extension Uniformity

Act constitute per se violations under the Pennsylvania Unfair Trade Practices and Consumer

Protection Law.

       40.     The Defendants acts were done with malicious, intentional, willful, reckless,



       41.     As a result of the Defendants violations, the Plaintiff has suffered ascertainable

losses entitling the Plaintiff to actual, statutory and treble damages.




                                                  5
        Case 3:20-cv-02275-MEM Document 1 Filed 12/07/20 Page 6 of 7




                                    PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff prays that judgment be entered against the Defendants:

                1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendants;

                2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)

                      against the Defendants;

                3.

                                   and 73 P.S. § 2270.5 against the Defendants;

                4. Statutory damages pursuant to 73 P.S. § 2270.5(c);

                5. Actual damages pursuant to 73 P.S. § 201-9.2(a);

                6. Statutory damages pursuant to 73 P.S. § 201-9.2(a);

                7. Treble damages pursuant to 73 P.S. § 201-9.2(a);

                8. Actual damages pursuant to 15 U.S.C. § 1693m(a)(1);

                9. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1693m(a)(2)(A);

                10.

                                    and

                11. Actual damages from the Defendants for all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations and intentional, reckless, and/or negligent invasions of

                      privacy in an amount to be determined at trial for the Plaintiff;

                12. Punitive damages; and

                13. Such other and further relief as may be just and proper.

                      TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: December 7, 2020

                                                  6
Case 3:20-cv-02275-MEM Document 1 Filed 12/07/20 Page 7 of 7




                           Respectfully submitted,

                           By /s/ Sergei Lemberg

                           Sergei Lemberg, Esq.
                           Bar #317359
                           LEMBERG LAW, L.L.C.
                           43 Danbury Road, 3rd Floor
                           Wilton, CT 06897
                           Telephone: (203) 653-2250
                           Facsimile: (203) 653-3424
                           E-mail: slemberg@lemberglaw.com
                           Attorneys for Plaintiff




                              7
